Citation Nr: 1331695	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an acquired psychiatric disability, to include depression and anxiety. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1989 to January 1996. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the Veteran's claim of entitlement to service connection for depression.  In January 2012, the Veteran presented testimony before the undersigned; and a copy of the transcript has been associated with the claims folder.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims.  As emphasized in Clemons, though a Veteran may only seek service connection for posttraumatic stress disorder (PTSD), the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a calm to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In this case, the evidence shows that the Veteran has been diagnosed with various psychiatric disabilities, to include depression and anxiety.  The Board will analyze the Veteran's current claim under this framework and has recharacterized the issue accordingly as noted on the first page of this decision.

The Board notes that the Veteran submitted a Notice of Disagreement (NOD) in October 2007 specifically indicating that she disagreed with the RO's denial of service connection for depression in the August 2007 rating decision.  The RO then issued a Statement of the Case (SOC) in February 2008, and the Veteran subsequently filed a VA Form 9, Appeal to Board of Veterans' Appeals, in March 2008 indicating that she was limiting her appeal to specific issues and did not mention or list the depression claim (but instead indicated that she was appealing the denial of service connection for her bilateral foot disability).  The RO, however, continued to treat the depression issue as if it were on appeal and addressed it in an April 2009 Supplemental Statement of the Case (SSOC) (and addressed service connection for anxiety in a February 2009 rating decision and June 2009 SOC).  Significantly, the RO noted in the April 2009 SSOC addressing service connection for depression that a substantive appeal had been filed in March 2008.  In accepting an October 2008 correspondence from the Veteran as a claim to reopen service connection for depression, the RO declined to reopen the service connection claim for depression in an October 2009 rating decision.  The Veteran timely perfected an appeal of this rating decision.  

The Board observes that the RO's acceptance of the October 2008 correspondence as a claim to reopen is at odds with its treating the initial service connection claim as having been timely perfected by subsequently issuing the April 2009 SSOC.  In any case, to afford the Veteran all benefit of the doubt, the Board will accept that the Veteran timely perfected an appeal of the August 2007 rating decision denying service connection for depression (now characterized as an acquired psychiatric disorder) and that claim is currently on appeal (rather than whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability addressed in the October 2009 rating decision, which was also timely appealed).  See Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009) (finding that jurisdiction over claims vests in the Board when the agency of original jurisdiction takes some action to indicate the issues are still on appeal, regardless of whether a substantive appeal has been submitted).

Additionally, in the August 2007 rating decision, the RO also denied service connection for a bilateral foot disability.  The Veteran timely perfected an appeal of that decision.  However, in an April 2009 rating decision, the RO granted service connection for bunionectomy and osteotomy of the left foot and hallux valgus with bunion of the right foot.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During her January 2012 hearing, the Veteran testified that she was currently receiving treatment for depression.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, all outstanding treatment records must be obtained.  38 C.F.R. § 3.159 (c) (1), (2) (2013).   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran essentially contends that her current psychiatric disability is secondary to her service-connected hysterectomy.  The Board notes that the Veteran was afforded an examination in October 2009.  Upon review of the claims folder and evaluation of the Veteran, the examiner noted diagnoses of depressive disorder not otherwise specified and anxiety secondary to general medical condition.  The examiner opined that the Veteran's depression was not related to her hysterectomy as the Veteran appeared to believe that she functioned better prior to the time she had surgery and there was no logical casual connection between the events.  

The Board finds this opinion to be inadequate.  The Veteran contends that her psychiatric disability is secondary to her service-connected hysterectomy, but the examiner failed to address whether her disability was aggravated by hysterectomy.    See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation); see also 38 C.F.R. § 3.310 (2013).  

Additionally, private medical records were associated with the claims folder following the VA examination report.  Notably, private clinicians indicated that the Veteran's depression was worsened by her hysterectomy.  See e.g. Dr. Cibes-Silva's January 2010 letter, Dr. Zweig's May 2010 letter, and Dr. Mirza's letter received in January 2012.  Also, the Veteran's mother submitted a statement indicating that the Veteran's depression had become worse since her hysterectomy.  Critically, the VA examiner provided an opinion without taking into account these statements and opinions as they postdated the examination.  

Furthermore, the Board notes that review of the Veteran's service treatment records show that in September 1994, she presented with difficulty with stress management.  The VA examiner did not address the Veteran's claim on a direct basis to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (noting that while service connection is not warranted on a presumptive basis under section 3.09(e), such a finding does not preclude the Veteran from establishing service connection with proof of actual direct causation).  Therefore on remand, the Veteran must be provided another examination to determine whether she has an acquired psychiatric disability that is due to or aggravated by her service-connected hysterectomy, or related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 




	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, identify and obtain all outstanding treatment records.  All efforts to obtain this evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. Schedule the Veteran for an appropriate VA mental health examination to determine the nature and etiology of any current acquired psychiatric disabilities.  The claims folder must be provided to and reviewed by the examiner and the examiner must indicate on the examination report that such review was undertaken.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

a. The examiner must determine the diagnoses of any current psychiatric disabilities. 

b. For any currently diagnosed disability, the examiner must offer an opinion as to whether there is a 50 percent probability or greater ("at least as likely as not") that it is etiologically related to service taking into consideration the September 1994 notation as to stress management problems.  

c. The examiner must determine whether there is a 50 percent probability or greater ("at least as likely as not") that any current acquired psychiatric disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected hysterectomy.   

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  The examiner must address the private medical opinions and the Veteran's mother's lay statements discussed above.   

3.  After completing the above action, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and her representative should be issued an SSOC.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



